UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7560


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZAMAN ASHRAF, a/k/a Pop,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00458-REP-3)


Submitted:   July 22, 2013                 Decided:   August 2, 2013


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zaman Ashraf, Appellant Pro Se. Peter Sinclair Duffey, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Zaman    Ashraf     appeals        the    district          court’s    order

denying      his   motion   for     reduction         of    sentence,        18    U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.          United       States        v.    Ashraf,     No.

3:03-cr-00458-REP-3 (E.D. Va. Aug. 22, 2012).                       We dispense with

oral    argument     because     the    facts    and       legal    contentions       are

adequately     presented    in    the    materials         before    this    court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                          2